1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   LINDA ANN MITCHELL,                      )   Case No.: 5:19-cv-01477-AB-VEB
                                              )
11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEYS’ FEES AND
                                              )   EXPENSES PURSUANT TO 28
13   ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
     Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that attorneys’ fees and expenses in the amount of
20   $4,300.00 as authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C.
21   § 1920, be awarded subject to the terms of the Stipulation.
22   Dated this 15th day of June 2021,
                               ___________________________________
23                                       /s/Victor E. Bianchini
                                         VICTOR E. BIANCHINI
24                                       UNITED STATES MAGISTRATE JUDGE
25
26
